Citation Nr: 0413640	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-26 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for a right knee condition.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant had active military service from December 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office (RO) that initially denied reopening a 
claim for service connection for a right knee condition.  RO 
subsequently reopened the claim and entered a denial on the 
merits.


FINDINGS OF FACT

1.  Appellant's current right knee disorder is diagnosed as 
degenerative joint disease or arthritis.  

2.  A claim for service connection for right knee sprain 
(rupture of the anterior cruciate ligament) was denied by 
rating decision in November 1958.  The veteran was notified 
of the decision.  That decision was not appealed and became 
final.

3.  Evidence added to the record since the November 1958 
rating decision bears directly and substantially upon the 
matter under consideration, is not redundant or cumulative of 
the evidence previously of record, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  There is no competent medical evidence that appellant's 
current right knee disorder is incidental to any documented 
injury or disease incurred in military service.  Continuing 
right knee pathology was not shown to be present in service 
or related to in service occurrence or event.





CONCLUSIONS OF LAW

1.  Evidence submitted since the rating decision of November 
1958 is new and material; appellant's claim for service 
connection for a right knee condition is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2002).

2.  A chronic right knee disorder was not incurred in or 
aggravated by military service, nor may the right knee 
traumatic arthritis be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

Before the Board can evaluate the merits of a previously 
denied claim, it must first determine whether a claimant has 
submitted new and material evidence with respect to that 
claim.  Elkins v. West, 12 Vet. App. 209, 218-219 (1999).  
Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  Butler v. Brown, 9 Vet. 
App. 171 (1996); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. 
Cir. 1996); Rowell v. Principi, 4 Vet. App. 9, 15 (1993).

"New and material evidence" can be construed as that which 
would contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's 
disability or injury, even if it would not be enough to 
convince the Board to grant the claim.  Appellant's instant 
request to reopen the claim was received in January 2000; for 
claims submitted prior to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decision makers that bears directly and substantially on the 
specific matter under consideration, that is neither 
cumulative nor redundant, and that is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly adjudicate the claim.  38 
C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

Service connection for sprain (rupture) of the anterior 
cruciate ligament of the right knee condition was denied by a 
rating decision in November 1958.  Evidence of record at the 
time of the denial consisted of a VA hospital report from 
March 1957 and appellant's service medical records.

Evidence received since the November 1958 rating decision 
includes the following: service personnel record, VA 
treatment records, and VA mental health counseling records in 
which appellant occasionally discusses his knee injury.  This 
evidence is new because it was not available because it was 
not available to the adjudicator at the time of the original 
rating decision.  The service personnel record is material 
because records contemporaneous to appellant's military 
service are of inherently great probative value as to remote 
events during that service, and military personnel records 
can supplement service medical records by documenting periods 
of hospitalization and light duty.  The evidence thus meets 
the legal definition of new and material evidence, and as 
such, the appeal has been reopened.

Given that new and material evidence has been received in 
regard to this claim, the Board will proceed to adjudicate 
the appeal on its merits.  As noted, the RO has reopened and 
adjudicated the matter on the merits.  That fact means that 
the Board can conduct a review on the merits without 
prejudice to the appellant.

II.  Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  As 
such, the Board concludes that any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th 
Cir. 1985).

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003)).  This law 
redefined the obligations of VA and imposed an enhanced duty 
on VA to assist a claimant in developing his claim.  The VCAA 
also imposed an enhanced duty on VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
The initial rating decision was made prior to enactment of 
the VCAA, but the appeal was pending before the Board on the 
date of enactment of the VCAA.  The VCAA accordingly applies 
to the instant case.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the present case, appellant's request to reopen the claim 
was received in January 2000.  RO sent appellant a duty-to-
assist letter in February 2000 detailing the definition for 
"new and material" evidence and the procedure for reopening 
a previously denied claim.  RO also sent appellant a VCAA 
duty-to-assist letter in April 2001, soon after enactment of 
the VCAA.  A rating decision of January 2003 denied reopening 
of the claim and detailed the evidence on file.  RO 
subsequently reopened the claim and adjudicated, and denied, 
the claim on its merits; a Statement of the Case in August 
2003 listed the evidence of record.

The Board notes that throughout the history of this claim, 
both before and after enactment of the VCAA, RO has kept 
appellant apprised of the evidence needed to perfect a claim 
for secondary service connection as well as the "new and 
material" evidence necessary to reopen a finally adjudicated 
claim. The Board is aware of no additional outstanding 
evidence that would be relevant to the issue service 
connection, and therefore holds that the notification 
requirements of the VCAA have been satisfied in regard to 
this claim.
   
As noted, the VCAA places a heightened requirement on VA to 
assist a claimant in developing his claim.  In general, the 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2003).   The VCAA specifically 
provides that the assistance provided by VA shall include 
obtaining records of relevant medical treatment at VA health-
care facilities if the claimant furnishes information 
sufficient to locate those records.  38 U.S.C.A. 
§ 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(3) (2003).  
VA is not required under the VCAA to provide a medical 
examination for a finally denied claim unless the claim is 
first reopened upon the receipt of new and material evidence.  
38 C.F.R. § 3.159(c)(4)(C)(iii) (2003).

In this case, RO obtained appellant's service medical and 
personnel records, as well as appellant's VA medical records.  
Appellant has identified no other medical providers who may 
have relevant records to pursue.  Further, appellant notified 
RO in April 2001 that he has no further evidence to submit in 
regard to the claim.

Since appellant has been advised of the evidence necessary to 
substantiate the claim, and since all available evidence has 
been obtained and properly developed, there is no further 
action to be undertaken to comply with the VCAA or its 
implementing regulations.  The Board will accordingly 
adjudicate the issue, since doing so poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

III.  Factual Background

Appellant's service medical records are on file.  There is no 
mention of in-service treatment for right knee trauma.  The 
discharge physical examination states complains of trouble in 
the right leg but does not specify the nature of that 
trouble.  The presence of a scar is noted on the right knee.  
The block provided for listing "all physical defects, 
however slight" lists tension and irritability but does not 
cite any problem with the knee.  Physical examination of the 
spine and the extremities was reported to be normal.  Other 
records have failed to reveal a history of right knee 
problems or treatment therefore.  It is noted that when these 
documents were sought there was a specific request for 
records relating to the claimed knee pathology.  
Administrative records on file reveal that all records were 
forwarded pursuant to the request.

Appellant filed a claim for "trick knee and ankle - 1942 - 
aggravated by service" in January 1946, three months after 
his discharge from service.  The claim for "right leg and 
ankle conditions" was denied in a rating decision of January 
1946.  The denial was not appealed.

Appellant underwent a medical examination at the VA medical 
center in February 1957.  Appellant stated at the time that 
he had injured his right knee at Camp Pendleton, California, 
during a training exercise in December 1943.  Appellant 
stated that the injury was treated conservatively in service, 
but had troubled him ever since, particularly with symptoms 
of swelling, pain, and instability especially on 
hyperextension.  Examination of the right knee showed slight 
generalized swelling.  There was no lateral instability, but 
there was hyperextension of the joint and evidence of rupture 
of the anterior cruciate ligament (ACL).  X-ray showed no 
essential abnormality in the right knee.  The orthopedist 
found very definite rupture of the ACL and recommended 
surgery, but appellant declined surgical intervention. The 
final diagnosis was sprain (rupture) of the ACL, due to an 
old trauma.    

Based upon the above hospitalization, RO processed a new 
claim for service connection for right knee injury 
(sprain/rupture of the ACL due to trauma).  The claim was 
denied by a rating decision in November 1958.  The denial was 
not appealed.

A VA outpatient note shows appellant reported in May 1999 
complaining of chronic pain in the right knee, with 
difficulty in ambulation.  Objective observation showed good 
flexion, and good extension but with severe pain.  The knee 
was stable, with no hyperextension.  Ambulation showed a 
slight list to the right side with decreased active range of 
motion in the right leg.  The assessment was severe arthritis 
of the right knee.

A VA clinical note from December 1999 shows appellant had 
slight tenderness over the medial aspect of the right knee 
but no swelling.  Appellant was noted to wear a brace for 
knee stability.  The physician's assessment was traumatic 
arthritis of the right knee. 

A VA X-ray of January 2000 shows severe degenerative disease 
in the right knee, but no fracture, subluxation, dislocation, 
or bony abnormalities.  Osteopenia was noted.

A VA outpatient note of September 2000 shows appellant 
complained of pain in the right knee.  Review of X-rays from 
January 2000 showed severe arthritis in the right knee.  

Appellant underwent a VA medical examination in January 2002.  
Appellant narrated that his knee problem began in service.  
Appellant also complained that his knee bends the wrong way 
and "goes out" on occasion.  Appellant was reluctant to 
wear the prescribed knee brace because he was concerned of an 
increased risk of blood clots.  The examiner's diagnosis was 
degenerative joint disease of the right knee.

Appellant underwent a VA medical examination in July 2002.  
The examiner found tenderness over the medial aspect of the 
right knee and external extension of the right knee was 
slightly painful.  Subjective evaluation was degenerative 
joint disease of both knees and back, although appellant 
complained of more pain in the right knee than the left.

In November 2002, appellant related to his PTSD counselor 
that he had injured his knee while training in California.  
Appellant stated that his unit had been conducting a hike 
with full pack, and appellant fell approximately 12 feet 
while trying to scramble up an embankment.  As a result of 
the fall, his ligaments were torn loose and his knee came out 
of joint to the point where his leg would bend to the front 
of his body.  The knee has caused chronic pain, which in turn 
has caused compensatory back pain.   

IV.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular disease or injury resulting in 
disability was incurred in or aggravated by service.  38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertaining to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability, medical 
evidence, or in some cases lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

The Board notes that this claim encompasses two different 
pathologies.  The original issue was service connection for a 
knee injury defined as rupture of the ACL.  There is an 
associated issue of service connection for arthritis, which 
is appellant's currently diagnosed right knee disability.

Application of the Hickson analysis does not support a grant 
of service connection for rupture of the ACL or for 
arthritis.  There is medical evidence of a current right knee 
disability, as described above, so the first part of the 
Hickson analysis is satisfied.  There is a single sentence in 
appellant's discharge physical stating that appellant 
complained of an unspecified right leg problem, but without 
supporting clinical notes this is simply too vague to 
constitute evidence of an in-service disease or injury to the 
right knee.  The second part of the Hickson analysis 
(evidence of an in-service injury) is therefore not 
satisfied.  Finally, there is no medical evidence of a nexus 
between appellant's current right knee disability and any in-
service injury, so the third part of the Hickson analysis is 
not satisfied.

An alternative to the Hickson analysis applies to claims for 
service connection for chronic conditions.  38 C.F.R. 
§ 3.303(b) (2003).  Under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a chronic condition when (1) a 
chronic disease manifests itself in service, or within the 
presumptive period under 38 C.F.R. § 3.307, and the veteran 
currently has the same condition, or (2) a disease manifests 
itself in service or within the presumptive period and is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 494-498 
(1997).  

Appellant has been diagnosed with arthritis of the right 
knee.  Arthritis is listed among the recognized chronic 
diseases in 38 C.F.R. § 3.309 (2003).  Service connection for 
arthritis is therefore presumed, if the disease became 
manifest to a degree of 10 percent or more within one year of 
separation from active military service, even if there was no 
diagnosis or treatment for the condition during service.  38 
C.F.R. § 3.307 (2003).  A chronic disease need not be 
diagnosed within the presumptive period, but characteristic 
manifestations thereof to the required degree must be shown 
by acceptable lay and medical evidence, followed without 
unreasonable time lapse by definite diagnosis.  38 C.F.R. 
§ 3.307(c) (2003); Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).

In this case, appellant complained of a "trick knee" within 
the first year after his discharge, but this does not equate 
to a complaint of arthritis or arthritis-like symptoms.  In 
fact, the detailed physical examination 1957 shows no onset 
of arthritis even as of that time, twelve years after 
appellant's discharge.  It is accordingly clear from the file 
that appellant could not have had arthritis to a degree of at 
least 10 percent disabling within one year of discharge.  The 
earliest medical diagnosis of arthritis occurs in May 1999, 
by which time the arthritis was already "severe."  The 
lapse in time from manifestation to diagnosis under 38 C.F.R. 
§ 3.307(c) is ultimately a question for the Board to address.  
Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  The Board 
finds that the lapse in time of more than 50 years between 
appellant's discharge from service and the first formal 
diagnosis or arthritis is simply too long to be reasonable 
for the presumption of chronic condition to apply. 

The passage of many years between discharge from military 
service and the medical documentation of a claimed disability 
is evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  As noted above, there is a 
period of more than 50 years between appellant's discharge 
and a competent medical diagnosis of arthritis, and a period 
of 12 years between appellant's discharge and a competent 
diagnosis of ACL rupture.  The Board finds that this is 
evidence against the claim of service connection.  

It is noted that the veteran gave a history of in-service 
pathology, but that has not been confirmed by any 
contemporaneous medical evidence.  There were no 
abnormalities found on examination for separation.  The 
veteran reported in service treatment, but this is not 
confirmed.  While those records may be lost, it is further 
noted that there is no pertinent history in the other records 
of any limitation due to knee pathology.  He apparently was 
not precluded from performing other duties required during 
the time he was in service.  While he has reported treatment 
right after service, it is not confirmed, and again, the 
first objective evidence of chronic or continuing knee 
pathology is some years after service, and is not then shown 
to be related to any in-service occurrence of event.

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also an etiological 
connection between his military service and the disability.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Hibbard 
v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 
F.3d 1304, 1308 (Fed. Cir. 1998).  In this case, the Board 
has found no evidence of an etiological connection between 
the appellant's arthritis and his active military service, 
and actual evidence against such a connection as detailed 
above.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
evidence thus preponderates against the claim and the 
benefit-of-the-doubt rule does not apply.


ORDER

New and material evidence having been received, the 
application to reopen a claim for service connection for a 
right knee condition is granted.  The appeal is allowed to 
this extent.  Service connection for that condition is denied 
on the merits.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



